          Case 1:20-cv-10474-JPC Document 20 Filed 03/08/21 Page 1 of 11


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MARTIN HODGE,                                                          :
                                                                       :
                                    Petitioner,                        :
                                                                       :   20 Civ. 10474 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
UNITED STATES (BOP),                                                   :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of the attached letter from Petitioner Martin Hodge, dated February

19, 2021 but received in Chambers on March 5, 2021. By way of background, on December 10,

2020, Hodge, proceeding pro se, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. Dkt. 1 (the “Petition” or “Pet.”). In his Petition, Hodge asserted that the Bureau of Prisons

(“BOP”) wrongfully denied his transfer to a halfway house to conclude his federal sentence, based

on what he claimed was an invalid New York State detainer. Id. at 2. On February 24, 2021, the

Court denied Hodge’s Petition for his failure to exhaust the BOP’s administrative remedies.

        In his most recent letter, which appears to have been drafted and mailed before Hodge

received the Court’s Order denying his Petition, Hodge argues that he exhausted his administrative

remedies and provides a detailed account of the steps taken to exhaust those remedies. As an initial

matter, Hodge had already replied to the Government’s opposition to his Petition, in which he

addressed the Government’s argument that he had not exhausted administrative remedies. See Dkt.

15. Regardless, Hodge’s letter does not include any new information that the Government has not

already addressed in its submissions. As his own letter demonstrates, Hodge never appealed to the

BOP’s General Counsel, as is required to complete the appeals process, nor has he shown any
         Case 1:20-cv-10474-JPC Document 20 Filed 03/08/21 Page 2 of 11


reason that his failure to exhaust should be excused. Accordingly, the Court sees no reason to

revisit its prior Order denying Hodge’s Petition.

       The Clerk of the Court is respectfully directed to mail a copy of this Order to Petitioner

Martin Hodge.

       SO ORDERED.

Dated: March 8, 2021                                    __________________________________
       New York, New York                                        JOHN P. CRONAN
                                                              United States District Judge




                                                    2
Case 1:20-cv-10474-JPC Document 20 Filed 03/08/21 Page 3 of 11
Case 1:20-cv-10474-JPC Document 20 Filed 03/08/21 Page 4 of 11
Case 1:20-cv-10474-JPC Document 20 Filed 03/08/21 Page 5 of 11
Case 1:20-cv-10474-JPC Document 20 Filed 03/08/21 Page 6 of 11
Case 1:20-cv-10474-JPC Document 20 Filed 03/08/21 Page 7 of 11
Case 1:20-cv-10474-JPC Document 20 Filed 03/08/21 Page 8 of 11
Case 1:20-cv-10474-JPC Document 20 Filed 03/08/21 Page 9 of 11
Case 1:20-cv-10474-JPC Document 20 Filed 03/08/21 Page 10 of 11
Case 1:20-cv-10474-JPC Document 20 Filed 03/08/21 Page 11 of 11
